        Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 1 of 14




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                             §
ABC DENTISTRY, P.A., et al                         §                             CASE No. 16-34221
                                                   §
        Debtor(s)                                  §                                    CHAPTER 11
                                                   §
                                                   §                   JOINTLY ADMINISTERED

SAEED ROHI                                         §
                                                   §
        Plaintiff,                                 §
v.                                                 §                   ADVERSARY NO. 18-03205
                                                   §
BREWER & PRITCHARD, P.C., et al.                   §
                                                   §
        Defendants.                                §

                             DEFENDANTS’ RESPONSE TO
                       PLAINTIFF’S SECOND MOTION TO REMAND

        Defendants Brewer & Pritchard, P.C.,1 J. Mark Brewer, and A. Blaire Hickman

(“Defendants”) hereby respond to Plaintiff’s second motion to remand, and in the alternative, motion

for reconsideration in Adv. Pro. No. 18-03205; Saeed Rohi v. Brewer & Pritchard, P.C., et al; (the

“Adversary Action”).2 Defendants assert that this Court still has jurisdiction over the amended

complaint of Plaintiff Saeed Rohi (“Plaintiff” or “Rohi”). The Bankruptcy Court is vested with

original and exclusive jurisdiction for all cases under title 11 as well as original (but not exclusive

jurisdiction) for cases arising under, arising in, or related to title 11. 28 U.S.C. § 1334(a), (b). The

Court has continuous jurisdiction to interpret and enforce its own orders. Travelers Indem. Co. v.

Bailey, 557 U.S. 137, 151 (2009) (citing Local Loan Co. v. Hunt, 292 U.S. 234, 239 (1934)). It is


       1
         “Brewer & Pritchard, a Professional Corporation” is the name of this party. It is referred
to herein as “Brewer & Pritchard, P.C.”
        2
            See Rohi’s Second Motion to Remand, Adv. Pro. No. 18-03205, [Docket #64].
           Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 2 of 14




horn-book law that jurisdiction is determined at the time of removal, and subsequent post-removal

amendments to the removed complaint do not affect properly established jurisdiction. Additionally,

this Court has previously denied Plaintiff’s motion to remand, and the U.S. District Court affirmed

this Court. The Court of Appeals for the Fifth Circuit reversed on other grounds. This Court’s

jurisdiction should also be upheld under the “law-of-the-case” doctrine.

                                                       BACKGROUND

          1.        ABC Dentistry, P.A., ABC Dentistry West Orem, P.L.L.C., and ABC Dentistry Old

Spanish Trail, P.L.L.C. (“ABC” or “Debtors”) filed for bankruptcy on August 26, 2016, after the

entry of summary judgment against them in Case 2014-41707, 281st Judicial District Court, Harris

County, Texas, styled Saeed Rohi, DDS v. Iraj. S. Jabbary, et al. ABC removed the 281st Judicial

District Court case the same day. The bankruptcy cases were jointly administered under Case 16-

34221 and closed on June 13, 2018 [Docket #384]. They were reopened by the Court on July 9,

2018, on the motion of Defendants. [Docket #396].

          2.        Rohi was a relator in the underlying qui tam suit against the Debtor.3 Defendants

represented Rohi. After numerous attempts to divide the proceeds from the Debtor’s bankruptcy

estate, the court ordered mediation. On July 26, 2017, a second mediation in the qui tam action

resulted in agreement to a total settlement amount of $4 million, but no agreement could be reached

as to how that amount would be apportioned.4




          3
           See Memorandum Opinion, Adv. Pro. No. 18-03205, [Docket #32], attached as Exhibit
1 at p. 2; reported in Rohifard v. Brewer & Pritchard, P.C. (In re ABC Dentistry, P.A.), Nos. 16-
34221, 18-3205, 2019 Bankr. LEXIS 560, at *9-11 (BANKR. S.D. TEX. Feb. 21, 2019). All exhibits
are incorporated herein for all purposes.
          4
              Id.

Defendants’ Response to Plaintiff’s Second Motion to Remand                                        2
           Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 3 of 14




          3.        On November 7, 2017, the Bankruptcy Court conducted a hearing to apportion the

settlement proceeds.5 All parties were present at this hearing, including the State, Rohi, and

attorneys from Brewer & Pritchard.6 The Bankruptcy Court adjusted the figures and proposed to

allocate: "1,599,000 to the State, 720[,000] for Dr. Rohi, and 1,681,000 to the attorneys.”7

Following a short break requested by Rohi's attorneys, the parties consented to the proposed

allocation. All the parties waived their rights to an evidentiary hearing, written order, and appeal.8

The Bankruptcy Court then ruled orally by stating on the record:

                    Just to be sure then. I'm going to repeat it. Hopefully, it's exactly
                    what I said before. The allocation of the settlement proceeds is now
                    orally ordered for the reasons stated on the Record to be as follows:
                    The $4 million will be allocated $1,599,000 to the State of Texas,
                    $720,000 to Dr. Rohi, and $1,681,000 to the attorneys representing
                    Dr. Rohi to be divided by the attorneys in accordance with their own
                    agreements.9

          4.        The Bankruptcy Court memorialized its oral ruling in a docket entry stating: "The

court announced and ordered the division of the proceeds of $4,000,000.00 as follows:

“$1,599,000.00 to the State of Texas; $720,000.00 to Dr. Rohi; $1,681,000.00 to the attorneys

representing Dr. Rohi to be divided by the attorneys in accordance with their own agreements.”10


          5
          See Memorandum Opinion and Order of the U.S. District Court, J. Sim Lake, presiding.
Adv. Pro. No. 18-03205, [Docket #54], attached as Exhibit 3 at p. 16; reported in ABC Dentistry,
P.A. v. Brewer & Pritchard, No. H-19-0682, at *17 (S.D. TEX. Dec. 17, 2019).
          6
              Exhibit 1 at p. 3.
          7
              Exhibit 3 at pp. 16-17.
          8
              Exhibit 3 at p. 17.
          9
              Exhibit 3 at p. 17.
          10
          Exhibit 3 at p. 17. In so ruling, Defendants assert that this Court “implied a finding of
quality and value” of the legal services rendered by Defendants. See In re Intelogic Trace, Inc., 200

Defendants’ Response to Plaintiff’s Second Motion to Remand                                         3
           Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 4 of 14




          5.        By mid-December 2017, Debtors had paid $660,377.64 into the Court’s registry.

Pursuant to this Court’s December 13, 2017 Order,11 all funds held in the Court’s registry were

disbursed. These disbursements led to a dispute between Rohi and his attorneys at Brewer &

Pritchard (Defendants) regarding the division of the funds.

          6.        There is no dispute that the Bankruptcy Court had core jurisdiction over the Rohi's

qui tam action.12 Nor is there any dispute that the settlement proceeds from that action were paid by

the bankruptcy estate.

          7.        Eventually, Rohi filed suit on June 4, 2018 in state court, alleging breach of contract,

breach of fiduciary duty, violations of the Texas Deceptive Trade Practices and Theft Liability Acts,

and money had and received.13

                                    REMOVAL TO BANKRUPTCY COURT

          8.        Before answering Rohi’s complaint, Brewer & Pritchard filed a motion with this

Court to reopen ABC’s bankruptcy case, and remove Rohi’s state court lawsuit.14 The Court

provisionally granted Brewer & Pritchard’s motion to reopen the bankruptcy case, but reserved the

question of whether the Court had jurisdiction, and authority to adjudicate this dispute.15




F.3d 382, 387 (5th Cir. 2000).
          11
               BK Case 16-34221 [Docket #359].
          12
               Exhibit 3 at p. 18.
          13
               Exhibit 1 at 5.
          14
               See Notice of Removal; Adv. Pro. No. 18-03205; Docket #1; Case 4:19-cv-00682; Docket
#17 at 9.
          15
               BK Case No. 16-34221; Docket #392.

Defendants’ Response to Plaintiff’s Second Motion to Remand                                               4
           Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 5 of 14




          9.        On July 25, 2018, Defendants filed their notice of removal pursuant to 28 U.S.C. §

1452(a), FED. R. BANKR. P. 9027, and Local Rule of Bankruptcy Procedure 9027-1, asserting that

“[t]he Court has jurisdiction over one or more of the causes of action in the Adversary Action

pursuant to its ‘arising under’ or ‘arising in’ jurisdiction under 28 U.S.C. § 157(b).”16 On July 26,

2018, Defendants filed a motion to dismiss arguing that Rohi’s state court action was barred by res

judicata pursuant to the Bankruptcy Court's November 7, 2017 Order. 17

          10.       On August 3, 2018, Rohi filed his first motion to remand and abstain.18 After

conducting hearings on August 13, 2018, and September 20, 2018, the Bankruptcy Court issued the

February 21, 2019, Memorandum Opinion granting Defendants' motion to dismiss and denying

Rohi's motion to remand and abstain.19 The Bankruptcy Court also dismissed Rohi’s claims.20

          11.       This Court found that the underlying state court dispute centered on the interpretation

of the Court’s November 7, 2017 Order, conferring it with “arising in or under” jurisdiction under

28 U.S.C. § 1334(b). See Travelers Indemn. Co., 557 U.S. at 151 (recognizing that a bankruptcy

court "plainly has jurisdiction to interpret and enforce its own prior orders").21




          16
               See Notice of Removal; Adv. Pro. No. 18-03205; Docket #1.
          17
               See Motion to Dismiss; Adv. Pro. No. 18-03205; Docket #2.
          18
               Case 4:19-cv-00682; Docket #2 pp. 216-65.
          19
          See Exhibit 3 at p. 8; see also Order of Bankruptcy Court, Adv. Pro. No. 18-03205;
attached as Exhibit 2; Docket #33.
          20
               See Exhibit 2 [Docket #33].
          21
               Exhibit 3 at p. 6.

Defendants’ Response to Plaintiff’s Second Motion to Remand                                              5
           Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 6 of 14




          12.       On February 25, 2019, Rohi appealed to the U.S. District Court.22 Rohi sought

reversal based on whether the Bankruptcy Court: (1) erred by concluding that it had jurisdiction over

Rohi's state law claims, (2) abused its discretion by declining to grant Rohi’s requests for mandatory

and/or permissive abstention, (3) erred by granting Defendants’ motion to dismiss based on res

judicata, and (4) abused its discretion by denying Rohi’s request for leave to amend his complaint.23

On December 17, 2019, the Honorable Sim Lake rejected all of Rohi’s arguments, affirmed the

bankruptcy court and entered final judgment against Rohi.24

          13.       Specifically, the U.S. District Court affirmed the Bankruptcy Court, held that it had

jurisdiction, and it did not err in denying the motion to remand.25

          14.       On January 6, 2020, Rohi appealed the U.S. District Court’s order to the U.S. Court

of Appeals for the Fifth Circuit.26 On October 28, 2020, the Fifth Circuit held that denial of Rohi’s

motion for leave to amend his complaint was error. See Rohi v. Brewer (In re ABC Dentistry, P.A.),

No. 20-20005 (5th Cir. October 28, 2020).27 No other issue presented by Rohi was sustained. The

Fifth Circuit reversed, and remanded the case with instructions that Rohi's motion for leave to amend

be granted. See id. at slip op. *3.




          22
               Adv. Pro. No. 18-03205; Docket #36.
          23
               Exhibit 3 at p. 10.
          24
               Exhibit 3 at pp. 10-11, 18 & 52.
          25
               Exhibit 3 at pp. 10-11, 18 & 52.
          26
               Case 4:19-cv-00682; Docket #22-1.
          27
         Fifth Circuit opinion is attached as Exhibit 4; see Rohi v. Brewer (In re ABC Dentistry,
P.A.), No. 20-20005 (5th Cir. October 28, 2020).

Defendants’ Response to Plaintiff’s Second Motion to Remand                                            6
           Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 7 of 14




          15.       On January 18, 2021, Rohi amended his complaint in bankruptcy court.28 Rohi’s

amended complaint to add two parties, attorney Charles E. Long (“Long”) and Long’s law firm,

Cage, Hill & Niehas, LLP.29 Charles Long represented Rohi in the underlying bankruptcy case.

Rohi’s amended complaint added three causes of action: fraud (with subcategories), aiding and

abetting, and conversion.30 Rohi also alleged ‘conspiracy.’31 Rohi dismissed two causes of action

by amendment: breach of contract and violation of the theft liability act.32

                                        ARGUMENT AND AUTHORITIES

           ‘Horn book law’ provides that jurisdiction is determined at time of removal.

          16.       For the reasons explained below, Rohi’s amendment and voluntary dismissal of

claims, will not affect the Bankruptcy Court’s jurisdiction over this Adversary Action.

          17.       Plaintiff Rohi argues that this Court should re-assess its jurisdiction in light of his

amended complaint. Rohi’s second motion for remand states:

                    Dr. Rohi amended his complaint pursuant to this Court’s order
                    [Docket #61] following the Fifth Circuit’s reversal.”33 There, Dr.
                    Rohi makes clear that he is not challenging this Court’s November
                    2017 allocation. Instead, Dr. Rohi is challenging Defendants’ failure




          28
               Plaintiff Rohi’s Amended Complaint is attached hereto as Exhibit 5 (Docket #63).
          29
               Exhibit 5; Adv. Pro. No. 18-03205; Docket #63 at pp. 1-2.
          30
               Exhibit 5; Adv. Pro. No. 18-03205; Docket #63 at pp. 18, 21 & 23.
          31
               Exhibit 5; Adv. Pro. No. 18-03205; Docket #63 at p. 21.
          32
           Exhibit 5; Adv. Pro. No. 18-03205; Docket #63. Defendants assert that dismissal of
Plaintiff Rohi’s cause of action for alleged violation of the Texas theft liability act constitutes a final
disposition in favor of Defendants. Therefore, as prevailing parties, Defendants are entitled to their
attorneys’ fees. See TEX. CIV. PRAC. & REM. CODE § 134.005(b).
          33
               Exhibit 5; Adv. Pro. No. 18-03205; Docket #63.

Defendants’ Response to Plaintiff’s Second Motion to Remand                                              7
           Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 8 of 14




                    to follow through on agreements and promises that Defendants
                    [allegedly] made.34

(Emphasis added). In short, Rohi alleges that his lawyers entered a secret agreement with him that

allegedly supersedes the Bankruptcy Court’s November 7, 2017 allocation Order, to which Rohi

consented.35 Rohi argues that new facts in his amended complaint distinguishes his state court action

from an impermissible attempt to circumvent the Bankruptcy Court’s final order and allocation. But

Rohi’s argument fails to justify remand or reconsideration of the Bankruptcy Court’s jurisdiction.

All of Rohi’s claims are dependent upon the interpretation of rights created in bankruptcy.36

          18.       As this Court stated in its Memorandum Order:

                    The Court’s November 7, 2017 Order resolved the qui tam action
                    against ABC and divided the $4,000,000.00 of settlement proceeds
                    from ABC’s bankruptcy estate. The Order addressed a question that
                    was within its core jurisdiction under 28 U.S.C. § 157 (b)(2)(A), (L),
                    and (O) as “matters concerning the administration of the estate” and
                    “proceedings affecting the liquidation of the assets of the estate or the
                    adjustment of the debtor-creditor or the equity security holder
                    relationship.” This brings the Court’s original [November 7, 2017]
                    Order within “arising in or under” jurisdiction, conferring the
                    Court with jurisdiction to interpret and enforce that Order.37

          19.       This Court correctly rejected Rohi’s first motion to remand. This Court correctly

concluded that it had “arising in or under” jurisdiction under section 1334(b) because it “has

continuous jurisdiction to interpret and enforce its own orders” and this “dispute lies in the


          34
               See Plaintiff’s Second Motion for Remand at p. 5; Adv. Pro. No. 18-03205; Docket #64.
          35
          Exhibit 5; Adv. Pro. No. 18-03205; Docket #63 at p. 8 (“In other words, Brewer, in the
presence Long and Hickman, told Dr. Rohi that, no matter the bankruptcy court’s allocation,
the gross recovery meaning the recovery to Brewer & Pritchard and Dr. Rohi would be split with
55 percent going to Dr. Rohi and 45 percent going to Brewer & Pritchard...”) (Emphasis added).
          36
               See Exhibit 3 at p. 16.
          37
               Exhibit 1 at pp. 8-9.

Defendants’ Response to Plaintiff’s Second Motion to Remand                                        8
           Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 9 of 14




interpretation of the Court’s Order dividing the settlement proceeds.” Rohifard v. Brewer &

Pritchard, P.C. (In re ABC Dentistry, P.A.), Nos. 16-34221, 18-3205, 2019 Bankr. LEXIS 560, at

*9-11.38

          20.       Jurisdictional facts are determined “as of the time the complaint is filed; subsequent

events cannot serve to deprive the court of jurisdiction once it has attached.” St. Paul

Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253-54 (5th Cir. 1998). That is, in the context of

removal,“[t]he jurisdictional facts that support removal must be judged at the time of the

removal.” Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000). This follows from

the “long-established general rule, holding that jurisdictional facts are determined at the time of

removal, and consequently post-removal events do not affect that properly established

jurisdiction.” La. v. Am. Nat. Prop. Cas. Co., 746 F.3d 633,636 (5th Cir. 2014). Under this general

rule, Rohi’s amended complaint cannot not divest the court of jurisdiction. See Gebbia, 233 F.3d

at 883; see, e.g., Hensgens v. Deere & Co., 833 F.2d 1179, 1181 (5th Cir.1987) (post-removal

amendments to pleadings will not divest the court of jurisdiction). Artful pleading in Rohi’s

amended complaint does not justify remand now.

          21.       In GlobeRanger Corp. v. Software Ag U.S. of Am., Inc., 836 F.3d 477, 488 & 490

(5th Cir. 2016), the Fifth Circuit explained why post-removal amendments do not divest the federal

court of jurisdiction:

                    Before delving into Globe Ranger I, we begin with some basic
                    principles of federal jurisdiction that inform our reading of it. First
                    is the ‘fundamental principle’ that jurisdiction is determined based on
                    the time of removal. This removal rule is a corollary of the
                    ‘time-of-filing rule’ that governs jurisdictional determinations for
                    cases originally filed in federal court. A rule of ‘horn book law,’ the


          38
               Exhibit 1 at p. 7.

Defendants’ Response to Plaintiff’s Second Motion to Remand                                             9
          Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 10 of 14




                    time-of-filing rule traces at least as far back as an 1824 Supreme
                    Court case holding that jurisdiction depends upon the state of
                    things at the time of the action brought. Both the time-of-filing
                    and time-of-removal rule make sense. It would be inefficient for
                    the court, as well as for litigants, if the power of the court to decide
                    a case could exist at the outset, but later disappear based on changed
                    circumstances.

GlobeRanger, 836 F.3d at 488 & 490 (citations omitted) (emphasis added).39

          22.       Consequently, this Court’s jurisdiction is based on the claims in the operative state-

court petition when the case is removed. See Louisiana. v. Am. Nat'l Prop. Cas. Co., 746 F.3d at

636-37. Whether Rohi alleged new facts that support his claims is irrelevant. Rohi’s amended

complaint does not effect the Bankruptcy Court’s jurisdiction.

                                   Second Motion to Remand should be denied
                                      under the law-of-the-case doctrine.

          23.       Additionally, pursuant to the law-of-the-case doctrine, this Court’s original ruling on

the motion to remand should control the disposition of Rohi’s second motion to remand.

          24.       The law-of-the-case doctrine “posits that when a court decides upon a rule of law, that

decision should continue to govern the same issue in subsequent stages in the same case.” Medical

Ctr. Pharm. v. Holder, 634 F.3d 830, 834 (5th Cir. 2011) (quoting Arizona v. California, 460 U.S.

605, 618 (1983)).40 Under law-of-the-case doctrine, “an issue of ... law decided on appeal may not


          39
           Citing Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939) (citing Barney v. Latham, 103
U.S. 205, 215-16 (1880)) (“The right of removal ... depends upon the case disclosed by the pleadings
as they stand when the petition for removal is filed”), and Grupo Dataflux v. Atlas Glob. Grp., L.P.,
541 U.S. 567, 570-71, 580 (2004) (“The time-of-filing rule is what it is precisely because the facts
determining jurisdiction are subject to change, and because constant litigation in response to that
change would be wasteful.”).
          40
           The law-of-the-case doctrine is called the “mandate rule” when it embodies the policy that
a district court on remand must obey the letter and the spirit of the earlier decision of an appeals
court. See United States v. Becerra, 155 F.3d 740, 753 (5th Cir.1998), abrogated on other grounds
as stated in United States v. Farias, 481 F.3d 289, 292 (5th Cir.2007).

Defendants’ Response to Plaintiff’s Second Motion to Remand                                             10
          Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 11 of 14




be reexamined by the lower court on remand or by the appellate court on a subsequent appeal.”

United States v. Lee, 358 F.3d 315, 320 (5th Cir.2004) (citation omitted).

          25.       The law-of-the-case doctrine follows from the "sound policy that when an issue is

once litigated and decided, that should be the end of the matter." United States v. United States

Smelting Ref. & Mining Co., 339 U.S. 186, 198, 70 S.Ct. 537, 544 (1950). It is an exercise of

judicial discretion, not a limit on judicial power. See Messinger v. Anderson, 225 U.S. 436, 444, 32

S.Ct. 739, 740 (1912).

          26.       The Brewer & Pritchard Defendants assert that this Court’s jurisdiction has been

adjudicated conclusively at an earlier stage in the proceedings. On February 21, 2019, this Court

denied Rohi's first motion to remand.41 This Court ruled that the underlying state court claims

depended upon interpretation of this Court’s November 7, 2017 Order.42 This Court held that it had

jurisdiction over the claims with “arising in or under” jurisdiction under 28 U.S.C. § 1334(b). Citing

Travelers Indemn. Co., 557 U.S. at 151 (holding that a bankruptcy court "plainly has jurisdiction to

interpret and enforce its own prior orders").43

          27.       On February 25, 2019, Rohi appealed to the U.S. District Court.44 Among other

issues, Rohi sought reversal based on whether the Bankruptcy Court erroneously concluded that it

had jurisdiction over Rohi's state law claims.45 On December 17, 2019, the district court affirmed



          41
          See Exhibit 3 at p. 8; see also Order of Bankruptcy Court, Adv. Pro. No. 18-03205;
attached as Exhibit 2; Docket #33.
          42
               Exhibit 1 at pp. 6-7.
          43
               Exhibit 1 at p. 7.
          44
               Adv. Pro. No. 18-03205; Docket #36.
          45
               Exhibit 3 at p. 10.

Defendants’ Response to Plaintiff’s Second Motion to Remand                                        11
          Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 12 of 14




the Bankruptcy Court, held that it had jurisdiction, and held it did not err in denying the motion to

remand.46

          28.       On January 6, 2020, Rohi appealed the district court’s opinion to the Fifth Circuit.47

Again, Rohi argued that district court erred when it affirmed the bankruptcy court ruling that it had

“arising in or under” jurisdiction over Rohi’s state-law claims, and affirmed the bankruptcy court’s

denial of Rohi’s motion to remand.48

          29.       The Fifth Circuit reversed on other grounds, and held that denial of Rohi’s motion

for leave to amend his complaint was error.49 The Fifth Circuit remanded the case with instructions

that Rohi's motion for leave to amend be granted.50 But Rohi’s attack on bankruptcy court

jurisdiction was not sustained. The Fifth Circuit did not reverse on jurisdictional grounds.

          30.       Here, Brewer & Pritchard Defendants assert that the law-of-the-case should govern

this Court’s decision on Rohi’s second motion to remand. This Court’s denial of the first motion

to remand should control. See, e.g., Medical Ctr. Pharm. v. Holder, 634 F.3d at 834. The issue of

Bankruptcy Court jurisdiction has been litigated and decided. The second motion to remand should

be denied.

                Adoption of Defendants’ original response to first motion to remand.

          31.       Lastly, pursuant to FED. R. CIV. P. 10(c) and FED. R. BANKR. P. 7010, Brewer &

Pritchard Defendants expressly adopt by reference their response to the first motion for remand filed


          46
               Exhibit 3 at pp. 10-11, 18 & 52.
          47
               Case 4:19-cv-00682; Docket #22-1.
          48
               Brief of Appellant in Rohi v. Brewer, No. 20-20005 (5th Cir. 2020), at p. 14.
          49
               Exhibit 4 at slip op. *3.
          50
               Exhibit 4 at slip op. *3-4.

Defendants’ Response to Plaintiff’s Second Motion to Remand                                            12
          Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 13 of 14




on September 6, 2018 [Docket #21].51 Brewer & Pritchard Defendants adopt and hereby incorporate

their first response, into this response to Plaintiff’s second motion for remand.

                                                        CONCLUSION

          Rohi’s second motion to remand should be denied.

          This Court has continuous jurisdiction to interpret and enforce its own orders. Travelers, 557

U.S. at 151. Rohi’s claims are dependent on an interpretation of the November 7, 2017 Order. This

Court still has “arising in or under” jurisdiction under 28 U.S.C. § 1334(b). Further, it’s horn-book

law that jurisdiction is determined at the time of removal. Rohi’s amended complaint does not divest

the Bankruptcy Court of jurisdiction. Further, pursuant to the law-of-the-case doctrine, this Court’s

initial ruling on Rohi’s first motion to remand should control. The initial denial of Rohi’s motion

to remand was affirmed by the district court. Despite appeal to the Fifth Circuit, it was not reversed

on jurisdictional grounds. The jurisdictional issue already has been litigated and denied. Defendants

further ask for such other and further relief to which they may be justly entitled.

          Date: February 11, 2021.

                                                              Respectfully submitted,

                                                              ZIMMERN LAW FIRM, P.C.

                                                              /s/ Kenneth A. Zimmern
                                                              Kenneth A. Zimmern, SDTX 13757
                                                              Zimmern Law Firm, P.C.
                                                              8584 Katy Freeway, Suite 103
                                                              Houston, Texas 77024
                                                              (713) 529-4999
                                                              attorney@zimmern.com

                                                              Sean Ryan Buckley, SDTX 25833
                                                              Sean Buckley & Associates, P.L.L.C.


          51
               Response to First Motion to Remand; Adv. Pro. No. 18-03205; Docket #21.

Defendants’ Response to Plaintiff’s Second Motion to Remand                                          13
          Case 18-03205 Document 74 Filed in TXSB on 02/11/21 Page 14 of 14




                                                              770 S. Post Oak Ln., Suite 620
                                                              Houston, TX 77056
                                                              (713) 380-1220
                                                              buckleyfirm@gmail.com

                                                              COUNSEL FOR DEFENDANTS


                                            CERTIFICATE OF SERVICE

        A copy of the foregoing document has been filed on this day, February 11, 2021, in
accordance with Federal Rules of Civil Procedure and served to all counsel of record using the
court’s CM/ECF system.

                                                              /s/ Kenneth A. Zimmern
                                                              Kenneth A. Zimmern




Defendants’ Response to Plaintiff’s Second Motion to Remand                                    14
